internal_revenue_service number release date index number ------------------------------ ------------------------------------- ----------------------------------- -------------------------------------------- --------------------- --------------------------------------- in re --------------------------------------------- -------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-140204-04 date date legend legend child grantor spouse college trust --------------------------- ------------------------------ ---------------------------------- ----------- ---------------------------------------------------------------------------- ---------------------------------------------------------------------------- ---------------------------------------- -------------------- ------------- -------------------------------------- --------------------------------------- ------------------------------------------ -------------------------- -------------------------- ------- state state partnership statute statute date date year dear ---------- this is in response to your letter dated date requesting rulings on the income gift and generation-skipping_transfer gst tax consequences of certain proposed modifications to a_trust the facts submitted and the representations made are as follows during his life grantor created nine trusts trust is one of the nine trusts and is the subject of this ruling_request trust was created on date for the benefit of grantor’s spouse plr-140204-04 spouse and their issue currently grantor’s son child is the sole income_beneficiary of trust article second subparagraph a of trust provides that after date all of trust’s net_income is to be paid to child upon child’s death the net_income is to be paid to child’s issue per stirpes if any if none the net_income is to be paid to the issue of grantor and spouse per stirpes if any if none the net_income is to be paid to spouse if living if not the net_income is to be paid to grantor’s issue per stirpes if any if none the net_income is to be paid to the issue other than grantor of grantor’s father and mother per stirpes upon the termination of trust the trust estate is to be distributed to child if he is living if not to child’s issue per stirpes if living if not to the issue of grantor and spouse if living if not to spouse if living if not to grantor’s issue per stirpes if living if not to the issue other than grantor of grantor’s father and mother per stirpes if living if not to the trustee of a named trust if in existence if not to college article second subparagraph c provides the trustees with the discretion to distribute trust principal to the income_beneficiary of trust to provide for the beneficiary’s support maintenance and education article second subparagraph f provides that trust will terminate at the earlier of the following two events years after the death of the survivor of certain named persons and the death of the last survivor of spouse and all of grantor’s issue article sixth provides that trust is to be governed under the laws of state article seventh provides that the situs of trust may be changed to another state in year the nine trusts entered into a partnership partnership with seven other trusts to coordinate investment activities under the partnership_agreement partnership is required to distribute annually to the partner trusts an amount equal to the net accounting_income determined by applying the broadest definition of net_income under the laws of the states whose laws govern the administration of each of the trusts respectively currently the laws of five different states govern the nine different trusts due to the administrative complexity and high costs involved in determining the proper distribution amount under the respective state laws of each separate trust it was suggested that each of the partner trusts change trust situs and governing local law to state the trustees of trust intend to transfer the situs of trust to state effective as of date state amended its laws governing the administration of trusts by enacting legislation that adopts a new uniform principal and income act statute under statute a trustee of a_trust that is subject_to state’s prudent plr-140204-04 investor rule is able to make adjustments between income and principal under specified circumstances statute statute provides in part that a trustee has a duty to invest and manage property held in a fiduciary capacity in accordance with the prudent investor standard defined therein statute also provides that where statute applies to a_trust and the terms of the trust describe the amount that may or must be distributed to a beneficiary by referring to the trust's income the prudent investor standard also authorizes the trustee to adjust between principal and income to the extent the trustee considers it advisable to enable the trustee to make appropriate present and future distributions if the trustee determines after applying the rules in statute that such an adjustment would be fair and reasonable to all of the beneficiaries so that current beneficiaries may be given the use of the trust property as is consistent with preservation of its value the trustee has represented that trust was irrevocable on date and there were no additions to trust after date trustee is requesting the following three rulings the proposed amendment of trust to change its situs and governing law will not result in trust or any beneficiary of trust being treated as having made a taxable_exchange for federal_income_tax purposes the proposed amendment of trust to change its situs and governing law will not be treated as a modification of trust within the meaning of sec_26_2601-1 of the generation-skipping_transfer_tax regulations that will cause trust to lose its exemption from the application of chapter of the internal_revenue_code and that after the proposed amendment distributions from trust and terminations with respect to trust will continue to be exempt from chapter pursuant to sec_26_2601-1 the proposed amendment of trust to change its situs and governing law will not result in any beneficiary of trust being treated as having made a taxable gift_for federal gift_tax purposes law and analysis ruling sec_61 of the code provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in plr-140204-04 sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1001 states that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received under sec_1001 except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained the supreme court of the united_states in 499_us_554 concluded that sec_1_1001-1 reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings u s pincite the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans cottage savings u s pincite in the present case it is consistent with the supreme court's opinion in cottage savings to find that the interests of the beneficiaries in trust after the modification will not differ materially from their current interests under the proposed modification trust will change trust situs and governing local law however trust possesses the authority to make these changes see article seventh of trust therefore the proposed modification will not result in a material difference in_kind or extent of the legal entitlements enjoyed by the beneficiaries accordingly based upon the facts submitted and the representations made a change in trust situs and governing local law will not cause trust or trust beneficiaries to be treated as having a taxable_exchange and no gain_or_loss is recognized for purposes of sec_1001 ruling sec_2 and sec_2501 imposes a tax on the transfer of property by gift by an individual plr-140204-04 sec_2511 provides that the tax imposed by ' applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if a gift is made in property the value thereof at the date of the gift shall be considered the amount_of_the_gift sec_2601 imposes a tax on every gst made after date a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term taxable_termination means a termination by death lapse of time release of a power or otherwise of an interest_in_property_held_in_trust where the property passes to a skip_person with respect to the transferor of the property sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip under sec_2612 a direct_skip is a transfer subject_to federal estate or gift_tax made by a transferor to a skip_person under a of the tax_reform_act_of_1986 act and sec_26_2601-1 the gst is generally applicable to gsts made after date however under b a of the act and sec_26_2601-1 the gst does not apply to a transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26_2601-1 provides that in general this paragraph b provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under paragraph b or of this section hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status in general unless specifically provided otherwise the rules contained in this paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes thus unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does plr-140204-04 not satisfy paragraph b i a b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2601-1 provides that for purposes of this section a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust in addition administration of a_trust in conformance with applicable local law that defines the term income as a unitrust_amount or permits a right to income to be satisfied by such an amount or that permits the trustee to adjust between principal and income to fulfill the trustee's duty_of impartiality between income and principal beneficiaries will not be considered to shift a beneficial_interest in the trust if applicable local law provides for a reasonable apportionment between the income and remainder beneficiaries of the total return of the trust and meets the requirements of sec_1_643_b_-1 of this chapter sec_26_2601-1 example provides as follows in grantor who was domiciled in state x executed an irrevocable_trust for the benefit of grantor's issue naming a state x bank as trustee under the terms of the trust the trust is to terminate in all events no later than years after the death of the last to die of certain designated individuals living at the time the trust was executed the provisions of the trust do not specify that any particular state law is to govern the administration and construction of the trust in state x the common_law rule_against_perpetuities applies to trusts in a state y bank is named as sole trustee the effect of changing trustees is that the situs of the trust changes to state y and the laws of state y govern the administration and construction of the trust state y law contains no rule_against_perpetuities in this case however in view of the terms of the trust instrument the trust will terminate at the same time before and after the change in situs accordingly the change in situs does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the transfer furthermore the change in situs does not plr-140204-04 extend the time for vesting of any beneficial_interest in the trust beyond that provided for in the original trust therefore the trust will not be subject_to the provisions of chapter if in this example as a result of the change in situs state y law governed such that the time for vesting was extended beyond the period prescribed under the terms of the original trust instrument the trust would not retain exempt status sec_26_2601-1 example provides as follows in grantor a resident of state x established an irrevocable_trust for the benefit of grantor's child a and a's issue the trust provides that trust income is payable to a for life and upon a's death the remainder is to pass to a's issue per stirpes in state x amends its income and principal statute to define income as a unitrust_amount of percent of the fair_market_value of the trust assets valued annually for a_trust established prior to the statute provides that the new definition of income will apply only if all the beneficiaries who have an interest in the trust consent to the change within two years after the effective date of the statute the statute provides specific procedures to establish the consent of the beneficiaries a and a's issue consent to the change in the definition of income within the time period and in accordance with the procedures prescribed by the state statute the administration of the trust in accordance with the state statute defining income to be a percent unitrust_amount will not be considered to shift any beneficial_interest in the trust therefore the trust will not be subject_to the provisions of chapter further under these facts no trust_beneficiary will be treated as having made a gift_for federal gift_tax purposes and neither the trust nor any trust_beneficiary will be treated as having made a taxable_exchange for federal_income_tax purposes similarly the conclusions in this example would be the same if the beneficiaries' consent was not required or if the change in administration of the trust occurred because the situs of the trust was changed to state x from a state whose statute does not define income as a unitrust_amount or if the situs was changed to such a state from state x sec_26_2601-1 example provides as follows the facts are the same as in example except that in state x amends its income and principal statute to permit the trustee to make adjustments between income and principal when the trustee invests and manages the trust assets under the state's prudent investor standard the trust describes the amount that shall or must be distributed to a beneficiary by referring to the trust's income and the trustee after applying the state statutory rules regarding allocation of receipts between income and principal is unable to administer the trust impartially the provision permitting the trustees to make these adjustments is effective in for trusts created at any time the trustee invests and manages the trust assets under the state's prudent investor standard and pursuant to authorization in the state statute the trustee allocates receipts between the income and principal accounts in a manner to ensure the impartial administration of the trust the administration of the trust in accordance with the state statute will not be considered to shift any beneficial_interest in the trust therefore the trust will not be subject_to the provisions of chapter further under these facts no trust_beneficiary will be treated plr-140204-04 as having made a gift_for federal gift_tax purposes and neither the trust nor any trust_beneficiary will be treated as having made a taxable_exchange for federal_income_tax purposes similarly the conclusions in this example would be the same if the change in administration of the trust occurred because the situs of the trust was changed to state x from a state whose statute does not authorize the trustee to make adjustments between income and principal or if the situs was changed to such a state from state x in this case trust was irrevocable on date and there were no additions to trust after date pursuant to the terms of article seventh of trust the situs of trust will be changed from state to state the law governing trusts in state permits a trustee of a_trust to make adjustments between income and principal to enable the trustee to make appropriate present and future distributions that are fair and reasonable to all of the beneficiaries of the trust this situation is similar to the situation set forth in example in sec_26_2601-1 which concludes that a change similar to the one that the trustees propose to make to the trust will not be considered to shift any beneficial_interest in a_trust and therefore will not be subject_to the provisions of chapter in addition under article second subsection f of the trust agreement trust will terminate at the earlier of the following two events years after the death of the survivor of certain named persons and the death of the last survivor of spouse and all of grantor’s issue because the termination_date is specifically provided for in the trust instrument the change in situs from state to state will not change the termination_date of trust this situation is similar to the situation set forth in sec_26 b i e example in this case the date the trust will terminate before and after the change in situs will be the same and therefore the change will not extend the time for vesting of any beneficial_interest in the trust finally as noted above the facts in this case are similar to those set forth in example in sec_26_2601-1 in addition to the conclusions relating to chapter example concludes that no trust_beneficiary will be treated as having made a gift_for federal gift_tax purposes and neither the trust nor any trust_beneficiary will be treated as having made a taxable_exchange for federal_income_tax purposes accordingly based upon the facts submitted and the representation made we conclude that the change in the trust’s situs and governing law from state to state will not be treated as a modification of trust within the meaning of sec_26_2601-1 that will cause trust to lose its exemption from the application of chapter and that the change will not cause distributions from trust and terminations with respect to trust to not be exempt from chapter pursuant to sec_26_2601-1 we also conclude that the change in situs and governing law will not result in any beneficiary of trust being treated as having made a taxable gift_for federal gift_tax purposes plr-140204-04 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely james f hogan senior technician reviewer branch passthroughs special industries enclosures copy for ' purposes
